Citation Nr: 1029512	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-27 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression and posttraumatic stress disorder 
(PTSD), to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a stomach disorder, to 
include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 19, 1989 to November 
17, 1989, from December 29, 1990 to June 10, 1991, and from April 
1999 to May 1999.  During her second period of active duty, she 
served in Southwest Asia from September 6, 1990 to September 30, 
1990 and from January 12, 1991 to May 16, 1991.  The Veteran also 
had verified service in the Reserves between March 1989 and 
February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied claims for service connection for chronic 
depression, dyspepsia, upper respiratory problems, left knee 
strain, and low back pain.  

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  In light of the foregoing, the Veteran's claims 
have been recharacterized as shown on the title page.  In 
addition, a claim for service connection for a mental condition 
to include PTSD, which was denied in a September 2009 rating 
decision and confirmed and continued in a March 2010 rating 
decision, has been included in the claim for service connection 
for an acquired psychiatric disorder that is on appeal.  

The Veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in April 2010.  A 
transcript of the hearing is of record.  

The issues of entitlement to service connection for a skin 
condition, fatigue, headaches and a left hand disorder, 
claimed as numbness, have been raised by the record but 
have not been adjudicated by the agency of original 
jurisdiction (AOJ).  See March 2004 statement in support 
of claim.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a left knee 
disorder, an acquired psychiatric disorder, a stomach disorder, 
and a respiratory disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record showing that the 
Veteran has a low back disorder.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that she has a low back disorder as a result 
of service.  In pertinent part, she reports falling off of a 
truck with a ruck sack on her back in 1993 during a two week 
drill.  The Veteran also reports having lower back pain in 1994 
or 1995 during annual training in Mississippi.  She recalls not 
being able to handle her gear, which was getting too heavy, while 
out in the field for a week.  The Veteran asserts that she was 
advised to keep going and was not sent to see a medic until days 
later at Belle Chasse, 926th, at which time the medic told her 
that everything looked ok before sending her back to the field.  
She contends that she has sought VA outpatient and private 
treatment and no one can tell her what the problem is with her 
back.  She asserts that she is taking pain medications for this 
condition.  See February 2004 report of contact; March 2004 
statement in support of claim; statement in support of claim 
received August 2005; March 2006 VA Form 21-4138; August 2008 VA 
Form 9; April 2010 hearing transcript.  

Several lay statements have been submitted in support of the 
Veteran's claim.  In VA Forms 21-4138 received in March 2004, 
P.D.D. and L.C. essentially report that the Veteran complains 
about back pain and that she has not been the same physically 
since Desert Storm.  In a VA Form 21-4138 containing an illegible 
signature, the Veteran's sibling reports that the Veteran has a 
problem bending over and getting up and that she holds the lower 
part of her back.  The Veteran's mother reports that she curls up 
like a baby because of her lower back pain and that that is the 
only position that gives her relief.  See VA Form 21-4138 
received March 2004 from M.S.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any low back problems.  She 
denied recurrent back pain and clinical evaluation of her spine 
was normal during two periodic non-flying examinations.  See 
reports of medical examination and history dated January 1993 and 
December 1997.  

The post-service medical evidence of record reveals that the 
Veteran was seen on two occasions in April 2004 with complaint of 
worsening lower back pain.  During a pain management visit at the 
Baton Rouge VA outpatient clinic, she reported that she had lower 
back pain as a result of a past injury in 1997 while on active 
duty.  The Veteran's physician was notified and she was 
subsequently seen that same day in the primary care clinic.  
Following physical examination, the assessment made was lower 
back pain and an x-ray was ordered.  The April 2004 x-ray report 
showed intervertebral disc space heights were normal and no 
fracture or dislocation was seen.  The impression was normal 
lumbar spine.  The following month, the Veteran reported that she 
was doing much better.  The assessment made was lower back pain 
resolved.  See May 2004 primary care note.  

The Veteran underwent a VA compensation and pension (C&P) chronic 
fatigue syndrome examination in July 2004, at which time her 
claims folder was reviewed.  The Veteran reported knee pain, but 
denied any other joint pains.  No complaints or findings specific 
to the back were made at this time.  

At this juncture, the Board notes that it finds the contention 
raised by the Veteran regarding an in-service injury to her back 
both competent and credible.  See Layno, 6 Vet. App. at 470.  The 
Board also finds the assertions made by the Veteran's friends and 
family regarding the fact that she has had problems with her back 
since service to be competent and credible.  Id.  The evidence of 
record, however, does not support the Veteran's claim for service 
connection for a low back disorder.  

The application of 38 C.F.R. § 3.303 has an explicit condition 
that the Veteran must have a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires evidence of a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  The evidence of record does not contain competent and 
credible medical evidence showing that the Veteran has a low back 
disorder.  While the Veteran complained of back pain in April 
2004, this pain had resolved by the following month.  In 
addition, an April 2004 x-ray of the Veteran's lumbar spine was 
normal and the Veteran made no complaints related to her back 
during the July 2004 VA examination.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying condition, 
is not a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran is competent to describe her low back symptoms; 
however, she does not have medical training and her statements 
are not competent to establish a diagnosis related to the low 
back since a disability of the lumbar spine is not the type of 
disability that a layperson is competent to identify.  See 
Davidson, 581 F.3d at 1316, citing Jandreau, 492 F.3d at 1377 
(Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).

In the absence of any competent and credible medical evidence 
establishing that the Veteran has a disability involving the low 
back/lumbar spine, service connection is not warranted and the 
claim must be denied.  38 C.F.R. § 3.303 (2009).  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the November 2004 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to establish entitlement to service connection 
and of her and VA's respective duties in obtaining evidence.  See 
February 2004 letter.  Accordingly, the duty to notify has been 
fulfilled concerning this claim.  The Board acknowledges that the 
Veteran was not provided notice of the appropriate disability 
rating and effective date of any grant of service connection 
regarding her claim for a low back disorder.  There is no 
prejudice in proceeding with the issuance of a final decision, 
however, as her claim is being denied.  See Dingess/Hartman, 19 
Vet. App. at 484.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, private and VA treatment records have been 
obtained.  She was afforded a VA examination in July 2004 in 
conjunction with her claim, although she reported no joint pains 
at that time, other than her knees.  It does not appear that her 
spine was examined.  Regardless, an additional VA examination is 
not required because there is sufficient competent medical 
evidence of record to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted above, the Veteran's lower back was 
examined in April 2004, including x-rays.  As no current 
disability was shown, further examination and/or a medical 
opinion is not required.  The Board also acknowledges that it 
appears some of the Veteran's service treatment records from 
Belle Chasse, 926th, may be outstanding.  It notes, however, that 
the Veteran does not have a current diagnosis involving her low 
back.  Based on this finding, additional records from service 
would not provide a basis to grant this claim.  Therefore, 
searching for more records in this case serves no constructive 
purpose.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for a low back disorder is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that she is afforded 
every possible consideration.  Such development would ensure that 
her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.  

The Veteran seeks service connection for a left knee disorder, an 
acquired psychiatric disorder, a stomach disorder and a 
respiratory disorder.  In pertinent part, she reports that she 
has psychiatric, upper respiratory, and stomach problems as a 
result of her service during the Persian Gulf War (Desert Storm) 
and that she injured her left knee during annual training at Fort 
Polk in 1994.  See e.g., February 2004 report of contact; 
statement in support of claim received October 2005.  

The Veteran's service treatment records contain findings of 
gastrointestinal distress in January 1991, gastritis in May 1991, 
and an impression of upper respiratory infection (URI) in March 
1992.  See health records.  The Board notes that the findings 
regarding the Veteran's respiratory condition were made following 
her second period of active duty but within one year following 
her service in Southwest Asia.  During a December 1997 physical 
examination, the Veteran denied having "trick" or locked knee 
but reported seeing a private medical provider for a left knee 
problem in August 1997.  The examiner noted that the Veteran had 
a knee sprain with no sequela, recurrence or current problems.  
See report of medical history.  

The post-service medical records contain diagnoses of sinusitis, 
seasonal rhinitis, upper respiratory infection, gastroenteritis, 
and gastroesophageal reflux disease (GERD).  See VA and private 
treatment records.  A May 2004 magnetic resonance imaging (MRI) 
of the Veteran's left knee taken at the Baton Rouge VA outpatient 
clinic contains an impression of abnormal increased T2 signal 
within the anterior cruciate ligament, consistent with sprain.  

The Veteran underwent a VA C&P chronic fatigue syndrome 
examination in July 2004, at which time she was diagnosed with 
dyspepsia, lactose intolerance, allergic rhinitis and left knee 
strain.  No opinion regarding the etiology of these problems, 
however, was provided.  In light of the foregoing, and given the 
Veteran's assertions regarding her left knee and respiratory and 
stomach conditions, the Board finds that appropriate VA 
examinations should be conducted for the purpose of determining 
whether the Veteran has current left knee, stomach and/or 
respiratory disorders that are related to service.  Recent VA 
treatment records should also be obtained.

During the Veteran's April 2010 hearing, she testified to 
receiving treatment for her left knee at Belle Chasse, 926th, 
sometime in 1993, though she has also reported injuring her knee 
in 1994.  Records from this facility are not included in the 
Veteran's service treatment records.  On remand, the RO/AMC 
should make efforts to obtain any outstanding service treatment 
records from Belle Chasse, 926th.

The Veteran also testified to receiving psychiatric treatment 
from the VA Medical Center in New Orleans beginning about August 
or September 1991.  Review of the claims folder reveals that the 
earliest record of VA treatment is dated 2003.  On remand, the 
RO/AMC should make efforts to obtain any VA records dated prior 
to 2002.  

Review of the claims folder also reveals that the Veteran sought 
psychiatric treatment on at least one occasion from the Vet 
Center, thought it is unclear at what location she was seen.  See 
March 2009 psychology note; July 2009 psychiatry note.  On 
remand, the RO/AMC should make efforts to determine from which 
Vet Center the Veteran received treatment and to obtain any 
treatment records from the identified facility.  

The Board notes that the regulations pertaining to PTSD were 
recently amended effective July 13, 2010 and apply to claims 
appealed to the Board before the effective date, but not decided 
by the Board as of that date.  See 75 Fed. Reg. 39843 (July 13, 
2010).  In pertinent part, 38 C.F.R. § 3.304 (f)(3) now states 
that if a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.   For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

At the time of the VA C&P mental disorders examination conducted 
in August 2004, the Veteran had not reported nightly scud missile 
attacks for the first three consecutive months in 1991 when she 
was stationed in the Persian Gulf.  See April 2010 hearing 
transcript.  In light of the foregoing, and given the amendment 
to 38 C.F.R. § 3.304, the Board finds that the Veteran should be 
afforded another VA examination for the purpose of determining 
whether she has an acquired psychiatric disorder as a result of 
service, to include her service in Southwest Asia, and the sexual 
harassment she reported being subjected to in 1991 and 1999.  See 
VA Forms 21-0781a received in April 2009 and September 2009.  

Lastly, the Court has emphasized that in claims of service 
connection for PTSD based on in-service personal assault or 
harassment pursuant to 38 C.F.R. § 3.304(f), the VA has a 
heightened burden of VCAA notification.  See Gallegos v. Peake, 
22 Vet. App. 329 (2008).  Review of the claims folder does not 
reveal that the Veteran has been provided notice specific to her 
contentions that she was sexually harassed during active service.  
Nor does review of the claims folder reveal that she has been 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection regarding her 
remaining claims, as required by Dingess/Hartman.  These actions 
must also be accomplished on remand.  

The Veteran is hereby notified that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding 
what evidence is needed to substantiate her 
claims as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Send the Veteran a notice letter 
compliant with 38 C.F.R. § 3.304(f) as 
required for PTSD claims based on in-service 
personal assault or harassment.  In 
particular, the notice must advise the 
Veteran that evidence from sources other 
than her service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the in-service 
stressor.  

3.  Obtain the Veteran's records treatment 
records from the Baton Rouge and New Orleans 
VA treatment facilities, dated from 1991 to 
2003 and from July 2009 forward.  Document 
efforts made to obtain these records.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

4.  Obtain the Veteran's service records 
related to treatment for her left knee from 
Belle Chasse, 926th, sometime in 1993 or 
1994.  Document efforts made to obtain these 
records.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

5.  Make arrangements to determine from 
which Vet Center the Veteran received 
treatment and to obtain her records from the 
identified facility.  Document efforts made 
to obtain these records.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

6.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any disability 
affecting the left knee.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should state whether or not the 
Veteran has a current disorder affecting her 
left knee.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability had its onset during active 
service, is related to any in-service 
disease, event, or injury, or is otherwise 
etiologically related to active service.  
The examiner must address the Veteran's 
report of continuity of symptomatology since 
service.  

A rationale for any opinion expressed should 
be provided.

7.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any disability affecting the 
gastrointestinal system.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should state whether or not the 
Veteran has a current disorder affecting her 
gastrointestinal system.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the diagnosed disability had its onset 
during active service, is related to any in-
service disease, event, or injury, or is 
otherwise etiologically related to active 
service.  The examiner must address the in-
service notations related to 
gastrointestinal complaints and the 
Veteran's report of continuity of 
symptomatology since service.  

A rationale for any opinion expressed should 
be provided.

8.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any disability affecting the 
respiratory system.  The claims file and a 
copy of this remand must be reviewed by the 
examiner.  The VA examiner should indicate 
in the report if the claims file was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should state whether or not the 
Veteran has a current respiratory disorder.  
For each diagnosis, the examiner should 
indicate whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that the diagnosed disability had 
its onset during active service, is related 
to any in-service disease, event, or injury, 
or is otherwise etiologically related to 
active service.  The examiner must address 
the in-service notations related to 
respiratory complaints and the Veteran's 
report of continuity of symptomatology since 
service.  

A rationale for any opinion expressed should 
be provided.

9.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  A detailed history should be 
obtained of all stressor events.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.  
The examiner is asked to determine whether 
the Veteran has PTSD under the criteria as 
set forth in DSM-IV.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder, including 
PTSD, had its onset during active duty or is 
related to any in-service disease, injury or 
event, to include any of the alleged 
stressor events.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

10.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report(s).  If the 
requested examination(s) do(es) not include 
fully detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinion(s) requested, the report(s) must be 
returned for corrective action.

11.  Finally, readjudicate the claims.  If 
any benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


